DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2017/0249735) in view of Olivier et al. (US 2013/0287278).

Regarding claim 1, Feng discloses a method comprising: acquiring scanning information for a positron emission tomography (PET) scan, the scanning information comprising time information (see para. 0102, where Feng discusses scan PET data with time data);
generating imaging information including an initial image using the scanning information (see figure 14, para. 0120, 0174, where Feng discusses scanning list mode data and dividing the data into a plurality of subsets);
separately using subsets of the scanning information to independently modify the initial image to provide a plurality of corresponding modified initial images that have each been separately modified (see figure 14, para. 0176, where Feng discusses modifying the divided list mode image subsets based on gradient values).
Feng does not expressly teach separately using subsets of the scanning information to independently modify the initial image to provide a plurality of corresponding modified initial images that have each been separately modified using a corresponding subset, wherein each of the modified initial images are generated by modifying the same initial image with different corresponding subsets, wherein the subsets are grouped chronologically by time of acquisition, and reconstructing an image using the separately modified initial images.
However, Olivier teaches separately using subsets of the scanning information to independently modify the initial image to provide a plurality of corresponding modified initial images that have each been separately modified using a corresponding subset, wherein each of the modified initial images are generated by modifying the same initial image with different corresponding subsets, wherein the subsets are grouped chronologically by time of acquisition (see figure 1, figure 2, para. 0024-0025, where Olivier discusses modifying the list mode image data by transformation and motion correction on the images and plurality of time stamped lines of response); and
reconstructing an image using the separately modified initial images (see figure 2, para. 0024-0025, where Olivier discusses performing image reconstruction using the corrected list mode data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Feng with Olivier to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform iterative medical image reconstruction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Feng in this manner in order to improve iterative image reconstruction by using image time based subsets to allow reconstruction of time-varying images.  Furthermore, the 

Claim 7 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding system.

s 3, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2017/0249735) in view of Olivier et al. (US 2013/0287278) in view of Chen et al. (US 2009/0175523).

Regarding claim 3, Feng and Olivier do not expressly disclose further comprising dividing the scanning information into the subsets using the time information, and iteratively using the subsets to generate the initial image.  However, Chen teaches further comprising dividing the scanning information into the subsets using the time information, and iteratively using the subsets to generate the initial image (see para. 0113, where Chen discusses using the time interval subsets to iteratively reconstruct image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Feng and Olivier with Chen to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform iterative medical image reconstruction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Feng and Olivier in this manner in order to improve iterative image reconstruction by using image time based subsets to allow reconstruction of time-varying images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Feng and Olivier, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of reconstruct medical images using time information and time based subsets.  The Feng, Olivier, and Chen systems perform medical image construction, therefore one of ordinary skill in 

Claim 8 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 3 as pertaining to a corresponding system.

s 4-6, 9, 11, 12, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2017/0249735) in view of Olivier et al. (US 2013/0287278) in view of Kelly (US 2014/0233821).

Regarding claim 4, Feng and Olivier do not expressly disclose wherein a number of the subsets contain a common number of counts.  However, Kelly teaches wherein a number of the subsets contain a common number of counts (see figure 2, figure 3, para. 0020, where Kelly discusses rebinned into a desired number of frames by temporal subdivision).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Feng and Olivier with Kelly to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform iterative medical image reconstruction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Feng and Olivier in this manner in order to improve iterative image reconstruction by using image time based subsets to allow reconstruction of time-varying images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Feng and Olivier, while the teaching of Kelly continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of reconstruct medical images using time information and time based subsets.  The Feng, Olivier, and Kelly systems perform medical image construction, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the 

Regarding claim 5, Feng and Olivier do not expressly disclose wherein modifying the imaging information comprises combining the modified images using a filtering process.  However, Kelly teaches wherein modifying the imaging information comprises combining the modified images using a filtering process (see figure 2, figure 3, claim 1, para. 0021-0022, 0031, where Kelly discusses generating a combined image data using filtering and averaging).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Feng and Olivier with Kelly to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform iterative medical image reconstruction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Feng and Olivier in this manner in order to improve iterative image reconstruction by using image time based subsets to allow reconstruction of time-varying images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Feng and Olivier, while the teaching of Kelly continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of reconstruct medical images combining time based subsets with a filtering process.  The Feng, Olivier, and Kelly systems perform medical image construction, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the 

Regarding claim 6, Kelly teaches wherein modifying the imaging information comprises combining the modified images using an averaging (see figure 2, figure 3, claim 1, para. 0021-0022, 0031, where Kelly discusses generating a combined image data using filtering and averaging).
The same motivation of claim 5 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Feng and Olivier with Kelly to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform iterative medical image reconstruction.  

Claim 9 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 11 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 16 is rejected as applied to claim 4 as pertaining to a corresponding system.
Claim 18 is rejected as applied to claim 6 as pertaining to a corresponding system.
Claim 19 is rejected as applied to claim 5 as pertaining to a corresponding system.

s 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2017/0249735) in view of Olivier et al. (US 2013/0287278) in view of Guo et al. (US 2010/0329425).

Regarding claim 10, Feng and Olivier do not expressly disclose wherein the common number of counts is 5 megacounts or more.  However, Guo teaches wherein the common number of counts is 5 megacounts or more (see para. 0039, 0042, where Guo discusses average count rate of 8 MCPS for time window). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Feng and Olivier with Guo to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform iterative medical image reconstruction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Feng and Olivier in this manner in order to improve iterative image reconstruction by using image time based subsets to allow reconstruction of time-varying images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Feng and Olivier, while the teaching of Guo continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of reconstruct medical images using time information and time based subsets.  The Feng, Olivier, and Guo systems perform medical image construction, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the 

Claim 17 is rejected as applied to claim 10 as pertaining to a corresponding system.

s 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 2017/0249735) in view of Olivier et al. (US 2013/0287278) in view of Wang (US 2010/0303319).

Regarding claim 13, Feng and Olivier do not expressly disclose wherein generating the final image comprises determining a root mean square for the modified images, and utilizing the root mean square to generate the final image.  However, Wang teaches wherein generating the final image comprises determining a root mean square for the modified images, and utilizing the root mean square to generate the final image (see para. 0046, 0049, where Wang discusses calculating the root mean square to perform reconstruction on PET image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Feng and Olivier with Wang to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform iterative medical image reconstruction.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Feng and Olivier in this manner in order to improve iterative image reconstruction by using image time based subsets to allow reconstruction of time-varying images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Feng and Olivier, while the teaching of Wang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of reconstruct medical images using time information and time based subsets.  The Feng, Olivier, and Wang systems perform medical image construction, therefore one of ordinary skill in 

Claim 20 is rejected as applied to claim 13 as pertaining to a corresponding system.


Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663